*683Opinion
Per Curiam.
This is a motion to dismiss an appeal on the ground that an order of the trial court enlarging the time within which to file the transcript on appeal was not made while that court retained jurisdiction of the cause. An inspection of the papers sent up in this cause shows that on February 15, 1916, the plaintiff secured a judgment against the defendant; that on April 4th following a notice of appeal was served and filed by defendant’s counsel, who 10 days thereafter also served and filed an undertaking on appeal. No objections to the sufficiency of the sureties on the undertaking appear to have been made, and hence the appeal became perfected April 19, 1916: Section 550, subd. 4, L. O. L. The appellant was allowed thereby 30' days from the latter date, or until May 19th, in which to file his transcript on appeal: Section 554, L. O. L. The order extending the time in which to file the transcription was not made until May 27, 1916.
The trial court had lost jurisdiction of the cause, and hence the motion is allowed. Dismissed.